Title: From Alexander Hamilton to James Miller, 8 November 1799
From: Hamilton, Alexander
To: Miller, James


          
            Sir,
            NY. Nor. 8th. 1799
          
          Captain Staats Morris informs me that he has applied to the Contractor for a supply of fuel for his garrison, and but that the Contractor, from the want of money, has been unable to furnish it.
           I request that you will take immediate measures for supplying this deficiency—
          With Cons
          James Miller Eqr.—
        